Exhibit 10.36

FIRST AMENDMENT TO

EXCLUSIVE MANUFACTURING AGREEMENT

This First Amendment (“Amendment”) to the Exclusive Manufacturing Agreement by
and among Natural Alternatives International Europe LTD./SA/Ag, a Swiss
corporation (“NAIE”), Natural Alternatives International, Inc., a Delaware
corporation (“NAI”), and NSA, Inc., a Tennessee corporation (“NSA”), dated as of
April 1, 2005 (“Agreement”), is made and entered into effective as of April 1,
2012 (“Effective Date”). Unless otherwise defined herein, capitalized terms
shall have the meanings given them in the Agreement.

1. Section 12 of the Agreement is hereby replaced in its entirety with the
following:

12. Term. Subject to Section 14 of this Agreement, the term of this Agreement
shall commence on the date first written hereinabove and shall expire at the end
of the business day occurring nine (9) years thereafter.

2. Section 14 of the Agreement is hereby amended to add the following:

(e) Three (3) Month Notice. Any party may terminate this Agreement at any time
upon three (3) months’ prior written notice to the other parties.

3. Section 29 of the Agreement is hereby amended to replace the notice
information pertaining to Fisher Thurber LLP with the following:

K&L Gates LLP

3580 Carmel Mountain Road, Suite 200

San Diego, CA 92130

Attn: David A. Fisher, Esq.

4. Notwithstanding the provisions of Section 38 of the Agreement, NSA hereby
acknowledges and agrees that Seller may file this Amendment with the United
States Securities and Exchange Commission (SEC) and describe the terms of this
Amendment in Seller’s filings with the SEC as required by applicable law and
this shall constitute NSA’s consent thereto.

5. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

6. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and such
counterparts together shall constitute one instrument. Delivery by facsimile or
other electronic means of an executed counterpart hereof shall have the same
force and effect as delivery of an originally executed counterpart hereof.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

NAIE Natural Alternatives International Europe S.A,
a Swiss corporation

/s/    Mark A. LeDoux        

Mark A. LeDoux, Chairman NAI Natural Alternatives International, Inc.,
a Delaware corporation

/s/    Mark A. LeDoux        

Mark A. LeDoux, Chief Executive Officer

 

NSA NSA, Inc.,
a Tennessee corporation By:  

/s/ G.O. Giles

Printed Name:  

G. O. Giles

Title:  

VP